Exhibit 10.3

 

Name: Ashley Buchanan Number of Restricted Stock Units: 795,000 Date of Grant:
January 6, 2020

 



The Michaels Companies, Inc.
2014 Omnibus Long-Term Incentive Plan

 

Restricted Stock Unit Agreement

 

This agreement (this “Agreement”) evidences the grant of restricted stock units
(the “Restricted Stock Units”) by The Michaels Companies, Inc. (the “Company”)
to the individual named above (the “Grantee”), pursuant to and subject to the
terms of The Michaels Companies, Inc. 2014 Omnibus Long-Term Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated herein by
reference.

 

1.            Grant of Restricted Stock Units. The Company hereby grants to the
Grantee on the date of grant set forth above (the “Date of Grant”) an award (the
“Award”) consisting of the right to receive, on the terms provided herein and in
the Plan, one share of Stock with respect to each Restricted Stock Unit forming
part of the Award, in each case, subject to adjustment pursuant to Section 7(b)
of the Plan in respect of transactions occurring after the date hereof.

 

2.            Meaning of Certain Terms. Each initially capitalized term used but
not separately defined herein has the meaning assigned to such term in the Plan.
The following terms have the following meanings:

 

(a)“Change of Control” means the occurrence of any of the following: (i) any
consolidation or merger of the Company with or into any other corporation or
other Person, or any other corporate reorganization or transaction (including
the acquisition of capital stock of the Company), whether or not the Company is
a party thereto, in which the stockholders of the Company immediately prior to
such consolidation, merger, reorganization or transaction, own capital stock
either (A) representing directly, or indirectly through one or more entities,
less than fifty percent (50%) of the economic interests in or voting power of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction or (B) that does not directly, or
indirectly through one or more entities, have the power to elect a majority of
the entire board of directors of the Company or other surviving entity
immediately after such consolidation, merger, reorganization or transaction;
(ii) any stock sale or other transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of fifty percent (50%) of the Company’s voting power is owned directly,
or indirectly through one or more entities, by any Person and its “affiliates”
or “associates” (as such terms are defined in the rules adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
in effect from time to time), other than the Investors and their respective
affiliated funds, excluding, in any case referred to in clause (i) or (ii) an
initial public offering or any bona fide primary or secondary public offering
following the occurrence of an initial public offering; or (iii) a sale, lease
or other disposition of all or substantially all of the assets of the Company.

 



 

 

 

(b)“Good Leaver Termination” means the Grantee’s termination of Employment by
the Company without Cause, the Grantee’s resignation for Good Reason, or the
Grantee’s termination of Employment by reason of his death or Disability.

 

(c)“Good Reason” has the meaning for such term set forth in the Offer Letter.

 

(d)“Investors” means Bain Capital Partners, LLC and The Blackstone Group L.P.

 

(e)“Offer Letter” means the offer letter agreement between the Grantee, the
Company, and Michaels Stores, Inc., dated as of December 26, 2019, as may be
amended for time to time.

 

(f)“Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

(g)“Restrictive Covenants” has the meaning for such term set forth in the Offer
Letter and shall include, for the avoidance of doubt, the covenants set forth in
Section 12 herein.

 

3.            Vesting. The term “vest” as used herein with respect to any
Restricted Stock Unit means the lapsing of the restrictions described herein
with respect to such Restricted Stock Unit. Unless earlier terminated,
forfeited, relinquished or expired, the Award shall vest as follows, provided in
each case that the Grantee has remained in continuous Employment through the
applicable vesting date:

 

(a)Fifty percent (50%) of the Award shall vest on each anniversary of the Date
of Grant.

 

(b)In the event (i) the Restricted Stock Units (or any portion thereof) are
outstanding as of immediately prior to a Change of Control and the Administrator
provides for the assumption or continuation of, or the substitution of a
substantially equivalent award for, the Restricted Stock Units (or any portion
thereof) in accordance with Section 7(a)(i) of the Plan (the “Rollover Award”)
and (ii) the Grantee’s Employment is terminated by the Company or Michaels
Stores, Inc. (or one of their successors) without Cause or the Grantee resigns
for Good Reason, in either case, within the twelve (12) months following the
Change of Control, the Rollover Award to the extent still outstanding will vest
in full on the date of the termination of the Grantee’s Employment. For the
avoidance of doubt, if the Administrator does not provide for such assumption,
continuation, or substitution in connection with a Change of Control, then the
treatment of the Restricted Stock Units in such Change of Control will be as
provided for by the Administrator in its sole discretion pursuant to Section
7(a)(2) through Section 7(a)(5) of the Plan; provided, however, that if the
Administrator does not provide for such assumption, continuation, or
substitution and generally elects to cancel for no consideration unvested
restricted stock units of the Company in the Change of Control, the Restricted
Stock Units (or any portion thereof) that remain outstanding as of immediately
prior to the Change of Control will vest in full.

 



-2-

 

 

 

4.            Forfeiture Risk. If the Grantee’s Employment ceases for any
reason, including death, any then outstanding and unvested Restricted Stock
Units acquired by the Grantee hereunder shall be treated as set forth in Section
7.

 

5.            Delivery of Stock. The Company shall deliver to the Grantee as
soon as practicable upon the vesting of the Restricted Stock Units (or any
portion thereof), but in all events no later than thirty (30) days following the
date on which such Restricted Stock Units vest, one share of Stock with respect
to each such vested Restricted Stock Unit, subject to the terms of the Plan and
this Agreement (any such delivered shares, the “Delivered Shares”).

 

6.            Minimum Required Holding Period. The Grantee shall not be
permitted to sell any Delivered Shares except as follows:

 

(a)Prior to the third anniversary of the Date of Grant (the “Third
Anniversary”), the Grantee shall only be permitted to sell up to fifty percent
(50%) of any such Delivered Shares;

 

(b)As of the Third Anniversary and prior to the fourth anniversary of the Date
of Grant ((the “Fourth Anniversary”), the Grantee shall only be permitted to
sell up to seventy-five percent (75%) of any such Delivered Shares; and

 

(c)As of and following the Fourth Anniversary, the Grantee shall be permitted up
to one hundred percent (100%) of any such Delivered Shares.

 

In the event of a Good Leaver Termination, such minimum required holding period
requirements shall lapse.

 

7.            Company Repurchase Right.

 

(a)In the event of a Good Leaver Termination at any time prior to the Fourth
Anniversary:

 



-3-

 

 

(i)            Any then-unvested Restricted Stock Units can be cancelled and
cashed out by the Company at a per-share price equal to the closing price of the
Stock on the Date of Grant (the “Original Issuance Price”); provided that if the
Company does not exercise such right within ninety (90) days of the Grantee’s
Employment termination date, such unvested Restricted Stock Units shall vest in
full on the 90th day following such termination date, and the Grantee may sell
the Delivered Shares.

 

(ii)           Any then-vested Restricted Stock Units and any Delivered Shares
can be retained and/or sold by the Grantee, and the Company will have the right
at any time to repurchase the Delivered Shares at a per-share price equal to the
closing price of the Stock on the repurchase date (the “Market Price”).

 

(b)In the event the Grantee resigns his Employment other than for Good Reason
prior to the Fourth Anniversary, the Grantee’s Employment is terminated by the
Company for Cause, or the Grantee breaches any Restrictive Covenant covering
non-competition, non-solicitation, or non-hire or breaches in any material
respect any other Restrictive Covenant to which the Grantee is bound:

 

(i)            Any then-unvested Restricted Stock Units will be forfeited; and

 

(ii)           Any then-vested Restricted Stock Units and any Delivered Shares
can be retained and/or sold by the Grantee, subject to the minimum required
holding periods set forth in Section 6 above; provided, that the Company will
have the right at any time to repurchase any Delivered Shares that cannot be
sold by reason of such minimum holding periods at a per-share price equal to the
lesser of (x) the Original Issuance Price and (y) the Market Price.

 

8.            Dividends, etc. The Grantee shall have the rights of a shareholder
with respect to a share of Stock subject to the Award only at such time, if any,
as such share is actually delivered under the Award. Without limiting the
generality of the foregoing and for the avoidance of doubt, the Grantee shall
not be entitled to vote any share of Stock subject to the Award or to receive or
be credited with any dividend or other distribution declared and payable on any
such share unless such share has been actually delivered hereunder and is held
by the Grantee on the record date for such vote or dividend (or other
distribution), as the case may be.

 

9.            Nontransferability. Neither the Award nor the Restricted Stock
Units may be transferred.

 



-4-

 

 

10.          Certain Tax Matters.

 

(a)The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Grantee’s promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at such time as such withholdings are due, to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any.  No
shares of Stock will be required to be transferred pursuant to the vesting of
the Restricted Stock Units (or any portion thereof) unless and until the Grantee
or the person then holding the Award has remitted to the Company an amount in
cash sufficient to satisfy any federal, state, or local requirements with
respect to tax withholdings then due and has committed (and by accepting the
Award the Grantee shall be deemed to have committed) to pay in cash all tax
withholdings required at any later time in respect of the transfer of such
shares, or has made other arrangements satisfactory to the Administrator with
respect to such taxes.  The Grantee also authorizes the Company and its
subsidiaries to withhold such amounts from any amounts otherwise owed to the
Grantee, but nothing in this sentence shall be construed as relieving the
Grantee of any liability for satisfying his or her obligations under the
preceding provisions of this Section.

 

(b)The Grantee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

 

11.          Forfeiture/Recovery of Compensation. By accepting the Award the
Grantee expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee, under the Award or to any Delivered Shares or proceeds
from the disposition thereof, are subject to Section 6(a)(5) of the Plan
(including any successor provision) and Sections 7 and 12 of this Agreement.
Nothing in the preceding sentence shall be construed as limiting the general
application of Section 15 of this Agreement.

 

12.          Non-Competition/Non-Solicitation. The Grantee hereby acknowledges
that the Company and its Affiliates have invested and continue to invest
considerable resources in developing Company Information (as defined below) and
trade secrets, and in establishing and maintaining relationships with customers,
employees, and vendors. The Grantee hereby further acknowledges that the Award
is being furnished to the Grantee as good and valuable consideration, among
other consideration, in exchange for the below covenants, which are necessary to
protect the Company Information, trade secrets, and goodwill of the Company and
its Affiliates:

 



-5-

 

 

(a)Non-Competition. The Grantee covenants and agrees that during the Grantee’s
Employment and for a period of twenty-four (24) months (and such period shall be
tolled on a day-to-day basis for each day during which the Grantee participates
in any activity in violation of the restrictions set forth in this Section
12(a)) following the termination of the Grantee’s Employment, whether such
termination occurs at the insistence of the Company or its Affiliates or the
Grantee (for whatever reason), the Grantee will not, directly or indirectly,
alone or in association with others, anywhere in the Territory (as defined
below), own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
investor, principal, joint venturer, shareholder, partner, director, consultant,
agent or otherwise with, or have any financial interest (through stock or other
equity ownership, investment of capital, the lending of money or otherwise) in,
any business, venture or activity that directly or indirectly competes, or is in
planning, or has undertaken any preparation, to compete, with the Business of
the Company or any of its Immediate Affiliates (any Person who engages in any
such business venture or activity, a “Competitor”), except that nothing
contained in this Section 12(a) shall prevent the Grantee’s wholly passive
ownership of two percent (2%) or less of the equity securities of any Competitor
that is a publicly-traded company. For purposes of this Section 12(a), the
“Business of the Company or any of its Immediate Affiliates” is that of (i) arts
and crafts, (ii) framing specialty retailer, (iii) wholesaler providing
materials, ideas and education for (x) creative activities, and (y) framing, as
well as (iv) any other business that the Company or any of its Immediate
Affiliates conducts or is actively planning to conduct at any time during the
Grantee’s Employment, or with respect to the Grantee’s obligations following the
termination of the Grantee’s Employment, the twelve (12) months immediately
preceding the termination of the Grantee’s Employment; provided, that the term
“Competitor” shall not include any business, venture or activity whose gross
receipts derived from the retail or wholesale sale of arts and crafts, or
framing products and services (aggregated with the gross receipts derived from
the retail and wholesale sale of such products or any related business, venture
or activity) are less than ten percent (10%) of the aggregate gross receipts of
such businesses, ventures or activities. For purposes of this Section 12(a), the
“Territory” is comprised of those states within the United States, those
provinces of Canada, and any other geographic area in which the Company or any
of its Immediate Affiliates was doing business or actively planning to do
business at any time during the Grantee’s Employment, or with respect to the
Grantee’s obligations following his or her termination of Employment the twelve
(12) months immediately preceding the termination of the Grantee’s Employment.
For purposes of this Section, “Immediate Affiliates” means those Affiliates
which are one of the following: (i) a direct or indirect subsidiary of the
Company, (ii) a parent to the Company or (iii) a direct or indirect subsidiary
of such a parent.

 



-6-

 

 

(b)Non-Solicitation. The Grantee covenants and agrees that during the Grantee’s
Employment and for a period of twenty-four (24) months (and such period shall be
tolled on a day-to-day basis for each day during which the Grantee participates
in any activity in violation of the restrictions set forth in this Section
12(b)) after the termination of the Grantee’s Employment, whether such
termination occurs at the insistence of the Company or the Grantee (for whatever
reason), the Grantee shall not, and shall not assist any other Person to, (i)
hire or solicit for hire any employee of the Company or any of its Immediate
Affiliates or seek to persuade any employee of the Company or any of its
Immediate Affiliates to discontinue employment or (ii) solicit or encourage any
independent contractor providing services to the Company or any of its Immediate
Affiliates to terminate or diminish its relationship with them; provided,
however, that after termination of the Grantee’s Employment, these restrictions
shall apply only with respect to employees of, and independent contractors
providing services to, the Company or any of its Immediate Affiliates who were
such on the date that the Grantee’s Employment terminated or at any time during
the nine (9) months immediately preceding such termination date; and, provided
further, that this Section 5(b) shall not be violated by (x) any general
advertising or other general methods of solicitation by another company or
search firm not specifically directed at the employees or independent
contractors of the Company or any of its Immediate Affiliates or (y) any such
hiring, solicitation or encouragement of any employee or independent contractors
of the Company or any of its Immediate Affiliates below the level of director,
so long as you had no direct or indirect involvement in such activities.

 

(c)Goodwill and Company Information. The Grantee acknowledges the importance to
the Company and its Affiliates of protecting their legitimate business
interests, including without limitation the valuable Company Information and
goodwill that they have developed or acquired at considerable expense. The
Grantee acknowledges and agrees that in the course of the Grantee’s Employment,
the Grantee has acquired: (i) confidential information including without
limitation information received by the Company (or any of its Affiliates) from
third parties, under confidential conditions, (ii) other technical, product,
business, financial or development information from the Company (or any of its
Affiliates), the use or disclosure of which reasonably might be construed to be
contrary to the interest of the Company (or any of its Affiliates), or (iii) any
other proprietary information or data, including but not limited to identities,
responsibilities, contact information, performance and/or compensation levels of
employees, costs and methods of doing business, systems, processes, computer
hardware and software, compilations of information, third-party IT service
providers and other Company or its Affiliates’ vendors, records, sales reports,
sales procedures, financial information, customer requirements and confidential
negotiated terms, pricing techniques, customer lists, price lists, information
about past, present, pending and/or planned Company or its Affiliates’
transactions not publically disclosed and other confidential information which
the Grantee may have acquired during the Grantee’s Employment (hereafter
collectively referred to as “Company Information”) which are owned by the
Company or its Affiliates and regularly used in the operation of its business,
and as to which precautions are taken to prevent dissemination to persons other
than certain directors, officers and employees and if disclosed, would assist in
competition against the Company or any of its Affiliates. The Grantee
understands and agrees that such Company Information was and will be disclosed
to the Grantee in confidence and for use only in performing work for the Company
or its Affiliates. The Grantee understands and agrees that the Grantee: (x) will
keep such Company Information confidential at all times, (y) will not disclose
or communicate Company Information to any third party, and (z) will not make use
of Company Information on the Grantee’s own behalf, or on behalf of any third
party. In view of the nature of the Grantee’s Employment and the nature of
Company Information the Grantee receives during the course of the Grantee’s
Employment, the Grantee agrees that any unauthorized disclosure to third parties
of Company Information would cause irreparable damage to the confidential or
trade secret status of Company Information. The Grantee further acknowledges and
agrees that the restrictions on his or her activities set forth above are
necessary to protect the goodwill, Company Information and other legitimate
interests of the Company and its Affiliates and that the Grantee’s acceptance of
these restrictions is a condition of receipt of the Award, to which the Grantee
would not otherwise be entitled, and the Award is good and sufficient
consideration to support the Grantee’s agreement to and compliance with these
covenants.

 



-7-

 

 

(d)Remedies. In the event of a breach or threatened breach by the Grantee of any
of the covenants contained in Section 12(a), 12(b) or any other Restrictive
Covenant covering non-competition, non-solicitation, or non-hire to which the
Grantee is bound or a material breach of Section 12(c) or any other Restrictive
Covenant to which the Grantee is bound:

 

(i)            the Grantee hereby consents and agrees that (x) any unvested
Restricted Stock Units shall be forfeited effective as of the date of such
breach or threatened breach, unless sooner terminated by operation of another
term or condition of this Agreement or the Plan and (y) any Delivered Shares
shall be subject to Section 7(b) above; and

 

(ii)           the Grantee hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

 

(e)General. The Grantee agrees that the above restrictive covenants are
completely severable and independent agreements supported by good and valuable
consideration and, as such, shall survive the termination of this Agreement for
whatever reason. The Company and the Grantee agree that any invalidity or
unenforceability of any one or more of such restrictions on competition shall
not render invalid or unenforceable any remaining restrictive covenants. Should
a court of competent jurisdiction determine that the scope of any provision of
this Section 12 is too broad to be enforced as written, the Company and the
Grantee intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

 

13.          Form S-8 Prospectus. The Grantee acknowledges having received and
reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued under the Plan.

 

14.          Governing Law. Notwithstanding anything to the contrary in the
Plan, Section 12 of this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction, except where preempted by federal law. Both
parties hereby consent and submit to the jurisdiction of the state and federal
courts in Dallas County, Texas in all questions and controversies arising out of
this Agreement.

 

15.          Acknowledgments. By accepting the Award, the Grantee agrees to be
bound by, and agrees that the Award is, and the Restricted Stock Units are,
subject in all respects to, the terms of the Plan. The Grantee further
acknowledges and agrees that (a) the signature to this Agreement on behalf of
the Company is an electronic signature that will be treated as an original
signature for all purposes hereunder, and (b) such electronic signature will be
binding against the Company and will create a legally binding agreement when
this Agreement is countersigned by the Grantee.

 

[The remainder of this page is intentionally left blank]

 



-8-

 

 



Executed as of the 26th day of December, 2019.

 

 

Company:   THE MICHAELS COMPANIES, INC.                 By: /s/ Mark Cosby    
Name: Mark Cosby     Title:   CEO             Grantee:   /s/ Ashley Buchanan    
Name:  Ashley Buchanan           Address:

 





 

 



 